DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "a strap 211" and "extension strap 211" have both been used to designate 211, par [0040].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the lower portion, in line 4; the back portion, in line 5; the front portion, in line 6; the upper portion, in line 7; the fit, in line 12”. There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the lower portion, in line 4; the back portion, in line 5"; the front portion, in line 6; the upper portion, in line 7; the fit, in line 12. There is insufficient antecedent basis for this limitation in the claim.

Claims 1-2, recites the limitation “each extension strap, line 9”, renders the claim indefinite because line 8, recited only one extension strap; whether applicant is referring to more than one extension straps?

Regarding claims 1-2, recites “or contracted depending on whether the second or third fastener components are used to attach to the first fastener component on a shoulder strap”, render the claim indefinite because it including an alternative term “or”.
Claims 1-2, recites the term “the fit of each breast support cup”, renders the claim indefinite because it is unclear which structure encompassed by such limitation?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Seidl (3513852).

Regarding claim 1, Seidl discloses a nursing garment (fig.1) comprising: a pair of breast support cups (28, 29);
a chest band (17-18) for securing the garment to the torso of a person wearing the garment, the chest band attached to the lower portion of each breast support cup (fig.1);
a pair of shoulder straps (16, 21), a back portion of each strap attached to the chest band (col.2, lines 1-9) and a front portion of each strap attached to a first fastener component, (23) (fig.1, col.2, lines 1-9); a second fastener (33, 34) component attached to the upper portion of each breast support cup; an extension strap (24, 25) attached to a upper portion of each breast support cup, each extension strap extending beyond the upper portion of each breast cup and including a third fastener component (26, 27);

wherein the first and second fastener components (fig. 1 shows the left beast cup that fastener 34 securing to fastener 23) are adapted to attach together and the first and third fastener components (fig.1 shows the right cup and the fastener 26 securing to fastener 22) are adapted to attach together. But does not discloses so that a fit of each breast support cup can be expanded or contracted depending on whether the second or third fastener components are used to attach to the first fastener component on a shoulder strap.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to have fastener 33 or 34 is configured to secure to the fastener 22 or 23, such modification would be considered a mere design choice involves routine skill in the art.

Regarding claim 2, Seidl discloses a nursing garment (fig.1) comprising: a pair of breast support cups (28, 29); a chest band (17, 18) for securing the garment to the torso of a person wearing the garment, the chest band attached to the lower portion of each breast support cup; a pair of shoulder straps (16, 21), a back portion of each strap attached to the chest band (col.2, lines 1-9) and a front portion of each strap attached to a first fastener component (23, 23); a second fastener component (33, 34) attached to the upper portion of each breast support cup; an extension strap (24, 25) attached adjacent to the first fastener component, each extension strap having an unattached end extending beyond the first fastener component (fig.2 shows when element 25 extending in a straight line which is extending beyond element 23) and including a third fastener component (26, 27) at the unattached end;
wherein the first and second fastener components are adapted to attach together (fig.2) and but does dose not disclose the second and third fastener components are adapted to attach together so that a fit of each breast support cup can be expanded or contracted depending on whether the second fastener component is attached to the first fastener component or the third fastener component.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to have fastener 33 or 34 is configured to secure to the fastener 24, 25, such modification would be considered a mere design choice involves routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732